IN THE SUPREME COURT OF THE STATE OF DELAWARE

DARREL PAGE, §
§
Defendant BeloW, § No. 258, 2017
Appellant, §
§ Court BeloW_Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, § Cr. ID No. 9911016961 (N)
§
Plaintiff Below, §
Appellee. §

Submitted: August 4, 2017
Decided: September 6, 2017

Before STRINE, Chief Justice; SEITZ and TRAYNOR Justices.

.CR_DM

This 6th day of September 2017, after careth consideration of the opening
brief, the motion to affirm, and the record below, We find it manifest that the
judgment below should be affirmed on the basis of the Superior Court’s Well-
reasoned orders dated June 8, 2017. The Superior Court did not err in concluding
that the appellant’s fifth motion for postconviction relief Was subject to summary
dismissal under Superior Court Criminal Rule 6l(d)(2). Nor did the Superior Court
err in denying the appellant’s motion to compel. We note that this is the appellant’s

fifth postconviction motion. We Will not continue to invest scare judicial resources

to address untimely claims. We encourage the appellant to be mindful of Superior
Court Crirninal Rule 6 l (j).1

NOW, THEREFORE, IT IS ORDERED that the motion to affirm is
GRANTED and the judgment of the Superior Court is AFFIRMED.

BY THE COURT:

/s/ Gary F. Travnor
Justice

 

1 Super. Ct. Crim. R. 6l(j) (“If` a motion is denied, the state may move for an order requiring the
movant to reimburse the state for costs and expenses paid for the movant from public funds.”).

2